Electronically Filed
                                                     Supreme Court
                                                     SCAP-13-0005781
                                                     06-OCT-2015
                                                     04:01 PM



                          SCAP-13-0005781

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


             SURFRIDER FOUNDATION; HAWAII’S THOUSAND 

           FRIENDS; KA IWI COALITION; and KAHEA – THE 

                 HAWAIIAN-ENVIRONMENTAL ALLIANCE, 

                Petitioners/Plaintiffs-Appellants, 


                                vs. 


       ZONING BOARD OF APPEALS, CITY & COUNTY OF HONOLULU; 

             DIRECTOR OF THE DEPARTMENT OF PLANNING & 

          PERMITTING, CITY & COUNTY OF HONOLULU; KYO-YA 

        HOTELS & RESORTS LP; AND 20,000 FRIENDS OF LABOR, 

                 Respondents/Defendants-Appellees. 




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-13-0005781; CIV. NO. 13-1-0874-03)

                        ORDER OF CORRECTION
                         (By: Pollack, J.)
          IT IS HEREBY ORDERED that the Opinion of the Court,

filed on September 23, 2015, is corrected as follows:

          On page 3, footnote 2, line 6, replace the word “west”

with the word “east.”
          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED: Honolulu, Hawaiʻi, October 6, 2015.

                                /s/ Richard W. Pollack




                              - 2 -